 



Amendment to Amended & Restated Outside Director Compensation Policy
(Adopted by Board of Directors November 2007)   Exhibit 10.29.1

CSK AUTO CORPORATION
OUTSIDE DIRECTOR COMPENSATION POLICY
     A. Annual Stipend — Outside Directors.
     (i) Amount and Form of Payment. Non-employee (“outside”) directors of CSK
Auto Corporation (the “Company”) shall be paid an annual cash stipend in the
amount of fifty thousand dollars ($50,000) (the “Fixed Fee”). Unless the
director is first appointed to the Board via election at the Company’s annual
meeting of stockholders, the Fixed Fee for the first year of service until the
first annual meeting of stockholders following the director’s appointment to the
Board shall be adjusted pro rata for the period from the date of the outside
director’s appointment to the Board to the next annual meeting of the Company’s
stockholders.1
     (ii) Timing of Payment. The Fixed Fee shall be paid as follows:
     1. If the period between the outside director’s election to the Board and
the next annual meeting of stockholders is six months or less, payment shall be
made in a single installment on the date of the next annual meeting of
stockholders.
     2. If the period between the outside director’s election (or re-election)
to the Board and the next annual meeting of stockholders is longer than six
months, payment shall be made in two equal installments on the following dates:
(1) on the six month anniversary of the outside director’s election, and (2) on
the earlier of (a) the one year anniversary of the outside director’s election
(or re-election) or (b) the date of the first annual meeting of stockholders
following the director’s election to the Board.
     3. Notwithstanding the foregoing, in the case of death or disability of the
outside director or a Change in Control (as defined in the Company’s 2004 Stock
and Incentive Plan), all unpaid portions of the Fixed Fee shall be paid
immediately. Unpaid portions of the Fixed Fee shall not be paid if a director
voluntarily resigns from office prior to the scheduled payment date, unless such
resignation is in connection with a Change in Control.
     B. Annual Stipend — Non-Executive Chairman of the Board.
     If the Chairman of the Board is an outside director, he or she shall be
paid an annual cash stipend in addition to the Fixed Fee of $36,000.00/annum,
payable in the same manner as the Fixed Fee as described above.
     C. Equity Grants.
 

1   For the purposes of this Policy, the date of the next annual meeting of
stockholders means, in cases where such date has not yet been set, the
anticipated date of the next annual meeting of stockholders.

-1-



--------------------------------------------------------------------------------



 



     Each outside director will be granted an option to purchase 10,000 shares
of the Company’s common stock at the close of business on the date of each
annual meeting of stockholders. The exercise price shall be equal to the fair
market value on the grant date. Such options shall vest on the one year
anniversary of the grant date. If a director is first appointed to the Board
between annual meetings, the options to be awarded for the first partial year of
service (until the first annual meeting of stockholders following the director’s
appointment to the Board) shall be adjusted pro rata (calculated on the basis of
10,000 shares per annum) for the period from the date of the outside director’s
appointment to the Board to the next annual meeting of the Company’s
stockholders.
     Notwithstanding the foregoing, in the case of death or disability of the
outside director or a Change in Control (as defined in the Company’s 2004 Stock
and Incentive Plan), all unvested options shall vest immediately. Unvested
options shall not vest if a director voluntarily resigns from office prior to
the scheduled vesting date (unless such resignation is in connection with a
Change of Control).
     D. Meeting Fees and Expenses.
     Outside directors shall receive a fee of $1,500.00 plus reasonable expenses
for each regular Board meeting attended in person or telephonically, and each
committee meeting or special Board meeting attended in person that is not held
in conjunction with a regular Board meeting.
     For each committee meeting or special Board meeting attended
telephonically, each outside director shall be paid a fee of $500.00.
     Such meeting fees shall be paid and expenses shall be reimbursed at the end
of each fiscal quarter.
     E. Committee Chair Fees.
     The Chair of the Audit Committee of the Board of Directors shall be paid an
annual fee of $15,000, and the Chair of each of the Compensation Committee and
Nominating & Governance Committee of the Board shall be paid an annual fee of
$7,500 (each, a “Chair Fee”). Each Chair Fee shall be paid in the same manner as
cash portions of the Fixed Fee as set forth above in A.(ii).

 